PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SUAREZ CORPORATION INDUSTRIES;
EMERSON SONNY CLOPPER; PATRICIA
CLOPPER; ELIZABETH PISHNER,
Plaintiffs-Appellees,

v.
                                                                       No. 95-3093
DARRELL V. MCGRAW, JR., Attorney
General of the State of West
Virginia, in his official capacity;
THOMAS RODD, individually,
Defendants-Appellants.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CA-95-248-2)

Argued: September 24, 1996

Decided: September 11, 1997

Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed in part, reversed in part, and vacated and remanded in part
by published opinion. Judge Ervin wrote the opinion, in which Judge
Hamilton and Judge Luttig joined.

_________________________________________________________________

COUNSEL

ARGUED: Rebecca Ann Baitty, REBECCA A. BAITTY, P.A., Sara-
sota, Florida, for Appellants. John Christian Yoder, Harpers Ferry,
West Virginia, for Appellees. ON BRIEF: Rudolph A. DiTrapano,
DITRAPANO & JACKSON, Charleston, West Virginia, for Appel-
lant McGraw; Robert Cohen, COHEN, ABATE & COHEN, L.C.,
Fairmont, West Virginia, for Appellant Rodd. J. Thomas Burch, Jr.,
William T. Bennett, BURCH & ASSOCIATES, P.C., Washington,
D.C., for Appellees.

_________________________________________________________________

OPINION

ERVIN, Circuit Judge:

Defendants-Appellants Darrell V. McGraw, Jr. and Thomas Rodd
appeal from an order denying their motions to dismiss under Fed. R.
Civ. P. 12(b) on the particular ground that the order denied them the
defense of absolute immunity to claims arising in part under 42
U.S.C. § 1983. They also inject into this appeal issues of qualified
immunity and sovereign immunity. The appeal raises a number of
jurisdictional difficulties. We ultimately determine that portions of the
complaint against McGraw and Rodd must be dismissed for lack of
jurisdiction. We also conclude that we possess appellate jurisdiction
to hear the appeal to the extent it raises both absolute and sovereign
immunity. We will not consider the qualified immunity defense in
this posture. On the merits of the appeal, we reverse the district court
on one count and affirm on the remainder of those counts over which
federal court jurisdiction may be properly invoked.

I.

Plaintiff-Appellee Suarez Corporation Industries (SCI) is an Ohio
corporation that markets its goods through direct-mail sweepstakes
promotions and other contests. Plaintiffs-Appellees Emerson Clopper,
Patricia Clopper, and Elizabeth Pishner are West Virginia residents
who have purchased goods from SCI or participated in its promotions.
Plaintiffs-Appellees are collectively referred to as SCI. McGraw is the
Attorney General of West Virginia and Rodd is a Senior Assistant
Attorney General.

In January 1994, McGraw filed a civil action against four direct
marketing companies, alleging violations of the state's Consumer

                     2
Credit and Protection Act, W. Va. Code 46A-6-104 (1974). Rodd rep-
resented the State in the action. In August 1994, McGraw moved to
join 102 additional defendants, including SCI, and applied for a pre-
liminary injunction against all of the defendants in a single hearing.
The state trial judge granted the motion to join but directed the State
to proceed against only several of the defendants at the next hearing.

On September 2, 1994, SCI published a two-page ad in a local
newspaper criticizing Attorney General McGraw for his prosecution
of the lawsuit. That same day the Attorney General's office
announced it would proceed against SCI alone at the next hearing.
Ultimately, several of SCI's marketing schemes were temporarily
enjoined by the state courts. See, e.g., State v. Imperial Mktg., 472
S.E.2d 792 (W. Va.), cert. denied sub nom. Suarez Corp. Indus. v.
West Virginia, 117 S. Ct. 391 (1996).

On April 4, 1995, SCI instituted this action. McGraw and Rodd
responded with a motion to dismiss under Rule 12(b), based in part
on the ground of absolute immunity. While that motion was pending,
SCI filed a First Amended Complaint (hereinafter FAC), and
McGraw and Rodd responded with another motion to dismiss that did
not refer specifically to a claim of absolute immunity but that did
incorporate by reference the earlier motion to dismiss and its support-
ing memorandum.

The FAC contains nine counts. Counts I, II, III, and VI, the federal
question claims, are brought pursuant to 42 U.S.C.§ 1983. Count I
seeks declaratory and injunctive relief from enforcement of the state
court's preliminary injunction on the grounds of retaliation against
First Amendment rights, while Count II seeks the same relief on the
basis of a denial of equal protection. Count III seeks money damages
from McGraw and Rodd, in their individual capacities, for First
Amendment retaliation outside the scope of their duties. In Count VI,
the individual plaintiffs seek injunctive relief from the state court's
preliminary injunction at least to the extent it impedes their First
Amendment rights to receive communications from SCI. The remain-
ing claims are based on state law, including defamation (Count IV),
intentional interference with contractual relations (Count V), a state
constitutional right to receive communications (Count VII), interfer-
ence with prospective contractual relations (Count VIII), and a prima

                    3
facie tort claim for damages (Count IX). The principal bases for these
claims are that McGraw and Rodd accelerated enforcement proceed-
ings against SCI after the newspaper ad; that McGraw faxed to all
state attorneys general a warning that SCI's counsel threatened vio-
lence upon Rodd; that Rodd threatened the Canton, Ohio, Better Busi-
ness Bureau (BBB) that the Attorney General would offer it no
assistance in its expansion plan into West Virginia as long as SCI
remained a member, leading ultimately to SCI's expulsion; that
McGraw engaged in a running defamatory newspaper campaign
against SCI, including calling SCI to one reporter a"gambling syndi-
cate" that "prey[s] on the elderly and infirm"; and that McGraw and
Rodd have disseminated derogatory information about other legal
proceedings against SCI to the media and Dun & Bradstreet.

On November 16, 1995, the district court denied McGraw and
Rodd's motions to dismiss in a very brief Memorandum Opinion and
Order, see Suarez Corp. Indus. v. McGraw, No. CA-95-248-2 (S.D.
W. Va. entered Nov. 16, 1995), stating, "After consideration of the
submitted memoranda, the Court concludes it has subject matter juris-
diction and the Plaintiffs' First Amended Complaint states a claim
upon which relief can be granted." See id. at 2. The district court's
only explanation was provided in a footnote:

            Plaintiffs' First Amended Complaint is not a model plead-
           ing in several respects. For instance, the Court is unclear
           what injury the Plaintiff is alleging it has suffered under 42
           U.S.C. § 1983 in Counts One and Two of the First Amended
           Complaint. However, a mere defect in the pleading does not
           warrant 12(b)(6) dismissal. See Gordon v. Leeke , 574 F.2d
           1147, 1151 (4th Cir. 1978) ("pleadings should not be scruti-
           nized with such technical nicety that a meritorious claim
           should be defeated, and even if the claim is insufficient in
           substance, it may be amended to achieve justice."), cert.
           denied, 439 U.S. 970 (1978). The Court will revisit the issue
           at the dispositive motion stage if necessary.

Id. at 2 n.3.

The district court subsequently denied a motion to certify its
November 16, 1995, order for interlocutory appeal pursuant to 28

                     4
U.S.C. § 1292(b). Its order is thus appealable, if at all, only if it falls
within the collateral order doctrine. We granted a stay of discovery
on January 26, 1996, while we determined the matter.

II.

Before proceeding to the merits of McGraw and Rodd's appeal,
there are a number of jurisdictional issues with which we must con-
tend.

A.

Ordinarily, appellate jurisdiction is lacking to hear an appeal from
an order denying a Rule 12(b)(6) motion to dismiss since such an
order is interlocutory in nature. Certain collateral orders are, however,
considered "final decisions" within the meaning of 28 U.S.C. § 1291
and are therefore immediately appealable. See Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541, 546-47 (1949). In Coopers & Ly-
brand v. Livesay, 437 U.S. 463 (1978), the Supreme Court stated that
the "small class" of appealable collateral orders comprise those that
"conclusively determine the disputed question, resolve an important
issue completely separate from the merits of the action, and [are]
effectively unreviewable on appeal from a final judgment." Id. at 468.

In particular, certain denials of absolute and qualified immunity fall
within this collateral order doctrine. Recently, we held that an order
denying a Rule 12(b)(6) motion to dismiss based on qualified immu-
nity is a final order over which we can exercise appellate jurisdiction.
See Jenkins v. Medford, ___ F.3d #6D 6D6D#, 1997 WL 442679 (4th Cir.
Aug.7, 1997) (en banc). See also Behrens v. Pelletier, 116 S. Ct. 834,
839 (1996). The same principles underlie the determination of
whether the denial of either qualified or absolute immunity is an
immediately appealable collateral order. Compare Nixon v.
Fitzgerald, 457 U.S. 731, 740-43 (1982) (absolute immunity), with
Mitchell v. Forsyth, 472 U.S. 511, 524-30 (1985) (qualified immu-
nity). We accordingly hold now that we possess appellate jurisdiction
to review an order denying a Rule 12(b)(6) motion to dismiss based
on absolute immunity. The scope of our review is plenary, and, in this
posture, we accept as true the facts as alleged in the complaint, view-

                      5
ing them in the light most favorable to the non-moving party. See
Jenkins, ___ F.3d at ___, 1997 WL 442679, at *2.

B.

McGraw and Rodd also wish to place before us a claim of qualified
immunity. They argue that, to the extent their absolute immunity
claim may fail, SCI's claims against them are nevertheless barred by
qualified immunity. If properly before us, our decision in Jenkins
directly establishes our appellate jurisdiction. However, McGraw and
Rodd raise their qualified immunity claim for the first time on this
appeal. They claim they argued this "defense" in their Reply Memo-
randum in Support of Defendants' Motion to Dismiss, but a perusal
of that memorandum does not substantiate their claim. It is neverthe-
less clear that the defense was not squarely before the district court,
and, indeed, the notice of appeal to this court only specifically refers
to the defense of absolute immunity. It is well-settled that a defense
may not be first raised on appeal. G. Heileman Brewing Co. v. Stroh
Brewery Co., 843 F.2d 169, 172 (4th Cir. 1988) (citation omitted). In
fact, we have refused to consider sua sponte a defense of qualified
immunity in a § 1983 action when it was not properly preserved
below, Buffington v. Baltimore County, Md., 913 F.2d 113, 120-22
(4th Cir. 1990) (drawing a distinction between raising the issue of
qualified immunity and raising the question of whether a constitu-
tional violation occurred), cert. denied, 499 U.S. 906 (1991), and
other circuits are in agreement, see, e.g., Caban-Wheeler v. Elsea, 71
F.3d 837, 842 (11th Cir. 1996) (finding summarily that district court
committed no error when defense of qualified immunity to § 1983
claim was not raised in the district court); Berryman v. Regiler, 47
F.3d 1167, 1995 WL 31575, at **4 (6th Cir. Jan. 26, 1995) (unpub-
lished disposition) (refusing to consider defense of qualified immu-
nity to § 1983 action not raised below and rejecting argument that
review should be exercised because the issue presents a pure question
of law). We therefore refuse to consider the merits of McGraw and
Rodd's qualified immunity defense at this stage.

C.

McGraw and Rodd also interjected for the first time on appeal
claims of sovereign immunity under the Eleventh Amendment.

                    6
Before we may reach the merits of those claims, we must again deter-
mine whether we possess appellate jurisdiction to do so.

We have recently held that, on an appeal from a grant of summary
judgment, Eleventh Amendment immunity could be raised for the
first time on that appeal. See In Re Creative Goldsmiths of Washing-
ton, D.C., Inc., No. 96-1895, slip op. at 5, ___ F.3d ___, ___ (4th Cir.
July 22, 1997). The question here is whether it should be permitted
on an appeal from the denial of a Rule 12(b)(6) motion. We conclude
that it should be.

The Eleventh Amendment provides that "[t]he Judicial power of
the United States shall not be construed to extend to any suit in law
or equity, commenced or prosecuted against one of the United States
by Citizens of another State, or by Citizens or Subjects of any Foreign
State." U.S. Const. amend. XI. The Eleventh Amendment, therefore,
demands a "withdrawal of jurisdiction" that"effectively confers an
immunity from suit" in federal court. Puerto Rico Aqueduct and
Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993).
Although we had previously noted that this "Eleventh [A]mendment
immunity is a form of absolute immunity," Coakley v. Welch, 877
F.2d 304, 305 (4th Cir.), cert. denied, 493 U.S. 976 (1989), the quali-
fying proviso that it is "expressed as a limit on the jurisdiction of the
federal courts," id., makes this form of absolute immunity an entirely
different animal than the species McGraw and Rodd raised below and
in their notice of appeal. Eleventh Amendment immunity is properly
classified an "immunity" only to the extent that it operates as a bar
to suit in a federal forum; whenever it is properly invoked by a state
or its agents, however, that bar is absolute. The defenses of absolute
and qualified immunity, conversely, are personal immunities that may
be invoked independent of the forum.

In Coakley, we found we possessed appellate jurisdiction over an
appeal from a denial of a Rule 12(b)(6) motion to dismiss predicated
on Eleventh Amendment immunity, for there there was"no serious
contention that the order denying immunity in this case does not ful-
fill the Cohen criteria," id., a position later supported by the Supreme
Court in Puerto Rico Aqueduct. Unlike in the instant case, in Coakley
the issue of Eleventh Amendment immunity was squarely before the
district court, and there could be no claim that the"defense" was

                     7
raised for the first time on appeal. The posture was similar in Puerto
Rico Aqueduct. There the Aqueduct and Sewer Authority moved to
dismiss on the ground that it was an "arm of the State," and thus
immune from suit in federal court under the Eleventh Amendment.
Puerto Rico Aqueduct, 506 U.S. at 141. The district court denied the
motion, and the First Circuit determined it lacked appellate jurisdic-
tion over the interlocutory appeal. Id. at 142. The Supreme Court
reversed, holding that the collateral order doctrine applied in these
circumstances with "its ultimate justification[being] the importance
of ensuring that the States' dignitary interests can be fully vindi-
cated." Id. at 146.

In Creative Goldsmiths, however, the defense was raised for the
first time on an appeal from summary judgment. There we concluded
that the defense's jurisdictional characteristics did permit it to be
raised on appeal. See Creative Goldsmiths, slip op. at 5, ___ F.3d at
___. See also Edelman v. Jordan, 415 U.S. 651, 677-78 (1974) (hold-
ing that the "Eleventh Amendment defense sufficiently partakes of the
nature of a jurisdictional bar . . . that it need not be raised in the trial
court"); Ford Motor Co. v. Department of Treasury, 323 U.S. 459,
467 (1945) ("The Eleventh Amendment declares a policy and sets
forth an explicit limitation on federal judicial power of such compel-
ling force that this Court will consider the issue .. . even though
urged for the first time in this Court."). We believe that, because of
its jurisdictional nature, a court ought to consider the issue of Elev-
enth Amendment immunity at any time, even sua sponte. We there-
fore conclude that, although McGraw and Rodd did not properly
present their Eleventh Amendment claim to the district court in their
motion to dismiss, we nevertheless possess appellate jurisdiction to
determine the matter.

D.

Although not raised by the parties, we see additional jurisdictional
hurdles. Counts I, II, VI, and VII of the FAC seek, in part, injunctive
relief from the enforcement of the state court preliminary injunction.
That injunction was originally set to expire 180 days after the entry
of the mandate by the West Virginia Supreme Court of Appeals on
March 20, 1996. See Imperial Mktg., 472 S.E.2d at 810. The parties,
however, agreed that the preliminary injunction would continue for

                     8
180 days after the United States Supreme Court denied certiorari on
November 4, 1996. See Suarez Corp. Indus. v. West Virginia, 117
S. Ct. 391 (1996). While this appeal has been pending, those 180 days
have passed. Indeed, just prior to the expiration of the preliminary
injunction, the state circuit court modified it into a permanent injunc-
tion. See State v. Imperial Mktg., No. 94-C-243, slip op. at 14 (Kana-
wha County, W. Va., Cir. Ct. entered Apr. 25, 1997).

A federal court may adjudicate a claim only if "an actual contro-
versy [is] extant at all stages of review, not merely at the time the
complaint is filed." Arizonans for Official English v. Arizona, 137
L.Ed.2d 170, 193 (1997) (internal quotation marks and citations omit-
ted). Federal courts should determine whether a live case or contro-
versy continues to exist at the outset since mootness goes to the heart
of the Article III jurisdiction of the courts. See id. To the extent
Counts I, II, VI, and VII seek relief from the preliminary injunction,
they are now moot. We accordingly lack jurisdiction to hear SCI's
appeal on those counts. Rather than merely dismiss the appeal as to
that aspect of those counts, we instead vacate the order below and
remand with instructions to dismiss the FAC to that extent. See id. at
196 (stating that "[w]hen a civil case becomes moot pending appellate
adjudication, the established practice . . . is to .. . vacate the judgment
below and remand with a direction to dismiss""when mootness
occurs through happenstance" (internal quotation marks and citations
omitted)).

Counts I, II, and VI, each a federal constitutional claim predicated
on 42 U.S.C. § 1983, and Count VII, a state constitutional claim, also
seek variously a declaration that the prosecution of SCI is unwar-
ranted as well as injunctive relief against future enforcement actions
against SCI, including proceedings to seek a permanent injunction
against SCI. That state court permanent injunction has now issued.
The Rooker-Feldman doctrine, however, makes it clear that federal
courts do not possess jurisdiction to hear constitutional claims adjudi-
cated by state courts or claims that are inextricably intertwined with
the merits of a state court judgment. See Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923); District of Columbia Ct. App. v. Feldman, 460
U.S. 462 (1983). See also Jordahl v. Democratic Party of Va., No.
96-2402, slip op. at 11-18, ___ F.3d ___, ___ (4th Cir. July 28, 1997);
Guess v. Board of Med. Examiners, 967 F.2d 998, 1002-05 (4th Cir.

                     9
1992). Lower federal courts cannot sit in direct review of final state
court decisions. See Feldman, 460 U.S. at 483 n.16; Jordahl, slip op.
at 11, ___ F.3d at ___. A plaintiff cannot seek, in federal court,
review of, or relief from, a state action or proceeding that is essen-
tially judicial in nature. There is no question that the preliminary
injunction, now moot, as modified into a permanent injunction, is a
state court decision arising from a judicial proceeding. To the extent
SCI's FAC seeks review of, or relief from, such state judicial deci-
sions, neither we nor the district court possess jurisdiction to hear the
claims. We therefore vacate the order below and remand with instruc-
tions to dismiss the FAC to the extent the Rooker-Feldman doctrine
is implicated.

III.

We now turn to the merits of McGraw and Rodd's appeal on those
counts over which we appear to possess jurisdiction, beginning first
with their assertion of Eleventh Amendment immunity.

A.

Examining the FAC under the lens of the Eleventh Amendment,
we find we must reverse the denial of the motion to dismiss with
regard to whatever remains of Count VII, a claim seeking injunctive
relief for a state official's violation of state law. Such a claim is
barred by the Eleventh Amendment under Pennhurst State Sch. &
Hosp. v. Halderman, 465 U.S. 89, 106, 121 (1984), a point SCI con-
ceded at oral argument, and therefore the district court lacked subject
matter jurisdiction to hear the claim.

McGraw and Rodd urge that all of the state law claims are simi-
larly barred. The remaining counts (Counts IV, V, VIII, and IX), how-
ever, seek monetary relief. Although the FAC is silent as to the
capacity in which McGraw and Rodd are being sued in these counts,
we take SCI's request for compensatory and punitive damages as an
indication that these state actors are being sued in their personal
capacities here, since such relief is unavailable in official capacity
suits. See Biggs v. Meadows, 66 F.3d 56, 61 (4th Cir. 1995). This con-
clusion is supported by the fact that SCI did not allege that McGraw
and Rodd were acting in accordance with a governmental policy or

                     10
custom. See id. Indeed, Count IV explicitly alleges that McGraw was
acting outside the scope of his duties as Attorney General. See J.A.
at 314. The relevant factors thus demonstrate that SCI intended to sue
McGraw and Rodd in these counts in their personal capacities.
Because the Eleventh Amendment does not bar suits against govern-
mental officials sued in their personal capacities, see Hafer v. Melo,
502 U.S. 21, 30-31 (1991), McGraw and Rodd may not seek to inter-
pose sovereign immunity to these claims.

There is also no prima facie Eleventh Amendment bar to the four
federal claims. Two claims (Counts I and II) seek declaratory and
injunctive relief, and a third (Count VI) seeks injunctive relief; the
long-standing rule of Ex parte Young, 209 U.S. 123 (1908), permits
these claims. See also Will v. Michigan Dep't of State Police, 491
U.S. 58, 71 n.10 (1989); Gray v. Laws, 51 F.3d 426, 430 n.1 (4th Cir.
1995). As noted above, we leave it to the district court to determine
what remains of these three counts after application of the Rooker-
Feldman doctrine. Count III, which seeks money damages against
McGraw and Rodd in their personal capacities, like the state law
counts discussed above, but in this instance pursuant to an alleged
violation of 42 U.S.C. § 1983, is likewise not barred. As a general
rule, damages against state officers in their individual capacities are
permissible. See Scheuer v. Rhodes, 416 U.S. 232, 238 (1974) (cita-
tions omitted); Kentucky v. Graham, 473 U.S. 159, 165-66 (1985).
The four remaining state law claims may coattail in under the supple-
mental jurisdiction statute, 28 U.S.C. § 1367.

B.

Finding subject matter jurisdiction over what remains of the eight
remaining claims,1 we finally address the issue of the adequacy of the
complaint. We have previously held that defendants face a "proce-
dural stumbling block" in asserting affirmative defenses in a Rule
12(b)(6) motion. Richmond, Fredericksburg & Potomac R.R. Co. v.
Forst, 4 F.3d 244, 250 (4th Cir. 1993). Because such a motion is
intended to test the legal adequacy of the complaint, not to address the
_________________________________________________________________
1 To be clear, there is no federal court jurisdiction over Count VII.
There is also no federal court jurisdiction over those parts of Counts I,
II, and VI that are barred by the Rooker-Feldman doctrine.

                    11
merits of any affirmative defenses, we permit a defense to be raised
under Rule 12(b)(6) "only if it clearly appears on the face of the com-
plaint." Id. (quoting 5A Charles A. Wright & Arthur R. Miller, Fed-
eral Practice and Procedure § 1357, at 348-49 (2d ed. 1990) ("The
complaint also is subject to dismissal under Rule 12(b)(6) when its
allegations indicate the existence of an affirmative defense, but the
defense clearly must appear on the face of the pleading." (footnotes
omitted))) (citation omitted) (emphasis added). In Forst, we found
that neither the defense of collateral estoppel nor the defense of res
judicata appeared on the face of the complaint and thus refused to
consider them in that case's current posture, stating that they were
"more properly reserved for consideration on a motion for summary
judgment." Id.

McGraw and Rodd argue that, to the extent the FAC seeks relief
for their pursuit of the state court action, the claims are barred by
absolute immunity. While traditional prosecutorial activities are
accorded absolute immunity, see Imbler v. Pachtman, 424 U.S. 409,
431 n.33 (1976), the scope of absolute prosecutorial immunity has
been narrowly drawn. See Buckley v. Fitzsimmons , 509 U.S. 259, 277-
78 (1993) (holding unanimously that a prosecutor's statements to the
media are not protected by absolute immunity); Burns v. Reed, 500
U.S. 478, 492-96 (1991) (explaining that, historically, there is no
absolute immunity for prosecutors advising law enforcement offi-
cers). Moreover, in each of the remaining counts of the instant case,
SCI alleges injuries from McGraw and Rodd, either directly or by
incorporation, from their "communications with the state attorneys
general, BBB, the media and the credit reporting companies." J.A. at
305; see also id. at 311, 313, 322. Thus, looking only to the face of
the complaint, Forst, 4 F.3d at 250, SCI's own allegations do not
show that the defense of absolute immunity will vitiate entirely its
ability to recover on any of these eight counts, since each alleges
communications to the media, controlled by Buckley, and other attor-
neys general, controlled by Burns. Furthermore, given the Supreme
Court's reticence in recognizing absolute immunity in § 1983 actions,
see, e.g., Buckley, 509 U.S. at 269; Forrester v. White, 484 U.S. 219,
224 (1988), as well as our own recent holding that an official "who
performs an act clearly established to be beyond the scope of his dis-
cretionary authority is not entitled to claim qualified immunity under

                    12
§ 1983," In re Allen, 106 F.3d 582, 593 (4th Cir. 1997),2 McGraw and
Rodd face considerable difficulty in establishing a claim to absolute
immunity where the FAC explicitly alleges the ultra vires nature of
their acts. Finally, the FAC, read as a whole, alleges its claims with
"sufficient precision" to clearly advise McGraw and Rodd of the
nature of the claims, thereby satisfying our heightened pleading stan-
dard for actions against government officials for money damages.
Dunbar Corp. v. Lindsey, 905 F.2d 754, 763-64 (4th Cir. 1990). We
therefore conclude that those portions of the FAC over which federal
court subject matter jurisdiction may be exercised sufficiently state
claims upon which relief can be granted to withstand McGraw and
Rodd's Rule 12(b)(6) motion to dismiss.

IV.

We agree with the district court's observation that the FAC is not
a model pleading. This court, however, is a court of limited jurisdic-
tion. Where issues have not been properly presented below, permit-
ting the district court to do its job, we refuse, beyond what our
jurisdictional mandate requires, to parse through every element in a
nine-count complaint upon the denial of a Rule 12(b)(6) motion and
tell the parties where we think viable claims and defenses thereto may
lie. Such a piecemeal approach would hazard us stepping beyond our
proper jurisdictional bounds and stepping on the toes of the district
court.

Here we do decide that we possess appellate jurisdiction to con-
sider whether a complaint on its face may be vitiated by an Eleventh
Amendment claim to immunity from suit in federal court. In this case,
Count VII of the FAC is barred on its face under the Eleventh
Amendment, and the district court's order must therefore be reversed
with respect to that one count. The other eight counts are not so
barred. We express no opinion as to whether, upon further proceed-
ings and factual development, this same conclusion would hold.
_________________________________________________________________
2 We, of course, recognize that McGraw was the defendant in Allen
whom we denied qualified immunity for acts clearly established to be
beyond the scope of his authority. That recognition, however, in no way
unduly influences our decision in the instant case.

                    13
We also conclude that those parts of the controversy seeking relief
from a state court preliminary injunction have become moot and that
Article III jurisdiction is accordingly lacking. In addition, we deter-
mine that both we and the district court lack jurisdiction to hear SCI's
claims to the extent it seeks review of, or relief from, any continuing
state court judicial proceedings or decisions. We therefore vacate the
order below and remand with instructions to the district court to dis-
miss the FAC to the extent that claims are moot or the Rooker-
Feldman doctrine is implicated.

We further decide that we do possess appellate jurisdiction to con-
sider McGraw and Rodd's claim of absolute immunity. On that claim,
we conclude that SCI's allegations do not show that the defense of
absolute immunity will vitiate completely its ability to recover on any
of the counts over which federal court subject matter jurisdiction is
properly invoked. We accordingly affirm the district court's order to
that extent.

We will not consider McGraw and Rodd's claim of qualified
immunity at this stage of the litigation.

IT IS SO ORDERED.

                    14